Title: From Alexander Hamilton to Comte de Moustier, 7–8 October 1789
From: Hamilton, Alexander
To: Moustier, Comte de


[New York, October 7–8, 1789 In a letter to the Comte de Montmorin on October 30, 1789, Louis G. Otto wrote: “Mr hamilton, secretaire du Tresor, avoit remis confidentiellement à M. le Cte. de Moustier une notte pour l’informer que l’objet principal de la prochaine session du Congrès seroit l’arrangement des finances et pour le sonder si sa Majesté etoit disposée à donner aux Americains une nouvelle preuve de sa bienveillance en renonçant pendant 5. ou 6. ans aux remboursemens partiels stipulés par les deux contrats et à se contenter en attendant du payement regulier des interets echus et à echeoir.” Letter not found.]
